Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 1 of 22 Page ID
                                 #:2693



                  Alisu Invests. Ltd. & Kargo Group GP, LLC v. Trimas Corp. et al., Case No.
                  2:16-CV-00686 MWF (PJWx)
                  Marty Quiñones     to: pjw_chambers@cacd.uscourts.gov                  03/21/2019 04:34 PM
                  Cc: Matt Edling, Adam Shapiro, Lisa Trepanier, Robert Crockett

 From:            Marty Quiñones <marty@sheredling.com>
 To:              "pjw_chambers@cacd.uscourts.gov" <pjw_chambers@cacd.uscourts.gov>
 Cc:              Matt Edling <matt@sheredling.com>, Adam Shapiro <adam@sheredling.com>, Lisa Trepanier
                  <lisatrepanier@bobcrockettlaw.com>, Robert Crockett <bob@bobcrockettlaw.com>
 History:               This message has been replied to.
    2 attachments


         2018-09-24 Metal Products' Response Ps' Inspection Demand.pdf


            2018-08-21 DEMAND FOR ENTRY SET ONE METAL PROD AND LUPPEN.pdf




 Your Honor,
  
 Plaintiffs Alisu Investments Limited and Kargo Group GP, LLC (“Plaintiffs”) and Defendants Luppe 
 Luppen, Paula Busch Luppen, and Metal Products Engineering (“Defendants”) have reached an impasse 
 on a discovery dispute in the above‐captioned matter, and request your guidance. Counsel for the 
 parties have met and conferred according to Your Honor’s Procedures concerning Discovery Motions, 
 and Plaintiffs request a telephonic conference with counsel for Plaintiffs, counsel for Defendants, and 
 Your Honor to attempt to resolve the dispute without the need for motion to compel. Counsel for 
 Defendants have been copied on this email.

 The dispute arises from a Demand for Inspection that Plaintiffs served on Defendants on August 21, 
 2018. The Demand and Defendants’ Objections are attached hereto. Plaintiffs and Defendants are the 
 owners of adjoining real properties in Vernon.  Plaintiffs allege that certain operations at the property 
 owned by Defendants have caused environmental contamination at Plaintiffs’ property for which 
 Plaintiffs allege Defendants are liable under the Comprehensive Environmental Response, 
 Compensation, and Liability Act 42 U.S.C. § 9601 et seq. (“CERCLA”) and multiple California laws. 
 Plaintiffs’ property is currently vacant, pending redevelopment.  Defendants’ property is currently being 
 used as a metal‐stamping manufacturing facility. Independent of the litigation, Plaintiffs’ property is 
 being investigated under a voluntary cleanup agreement with the California Department of Toxic 
 Substances Control (“DTSC”). Because subsurface environmental testing has never been conducted at 
 Defendants’ property, Plaintiffs’ Demand for Inspection sought testing of soil, soil gas, and groundwater 
 at various locations on Defendants’ property, investigation of sewer lines at Defendants’ property and 
 investigation of a particular piece of equipment on Defendants’ property, known as the “Safety‐Kleen 
 Machine.” Defendants have taken and maintain the position that no representative or agent of Plaintiffs 
 may enter their property at any time, despite repeated requests and offered assurances from Plaintiffs.
  
 After lengthy meet and confer, spelled out in more detail in the attached correspondence between 
 counsel, Defendants consented to testing of soil and soil gas at their property (but declined to allow 
 groundwater testing), inspection of sewer lines, and inspection of a relevant piece of machinery and the 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 2 of 22 Page ID
                                 #:2694


 floor beneath it. At Defendants’ request, Plaintiffs agreed to have the testing done by a third‐party 
 environmental consultant selected by Defendants, but at Plaintiffs’ expense. Defendants required that 
 Plaintiffs’ environmental consultant prepare a work plan to conduct the sampling and testing, which the 
 third‐party consultant would then comment on and implement. In deference to Defendants’ objections, 
 Plaintiffs agreed that its expert environmental consultant, Environmental Audit Inc. (“EAI”), would not 
 enter Defendants’ property during sampling or testing, although Plaintiffs’ counsel could be present. The 
 parties’ agreement also contemplated that the final work plan would be submitted to DTSC for comment 
 and approval, with a caveat that if DTSC did not respond within thirty days of submission, the third‐party 
 consultant could begin work immediately. The general scope of the work plan has been written and 
 provided to the third‐party consultant and the parties have drafted but not executed an access 
 agreement.
  
 The crux of the parties’ dispute is whether an environmental consultant of Plaintiffs’ choosing (but not 
 EAI) may be present during a preliminary site inspection of Defendants’ property before the work plan is 
 finalized and submitted to DTSC. The anticipated site inspection would entail a visual inspection within 
 the building at Defendants’ property for: (1) stained, cracked and repaired concrete; (2) the locations of 
 any possible subsurface release points, including current and former wastewater piping, floor drains, 
 sumps, or similar features of potential concern; and (3) photographing any such features that are 
 discovered, as well as the Safety‐Kleen Machine. Plaintiffs’ position is that, because neither they nor any 
 agent of theirs has been permitted access to Defendants property at any time, the draft work plan may 
 exclude relevant features that would be identified during the site inspection of which they are currently 
 unaware. For example, cracked or patched cement could indicate potential sources of release of 
 chemicals to the subsurface. As would the discovery of previously unknown piping or sewer connections. 
 Defendants have averred that no such features are present, but Plaintiffs contend a site inspection is 
 essential before work commences to confirm those assertions, and to ensure that the draft workplan is 
 adequate and fulsome. Moreover, because the work plan will be submitted to DTSC before execution, a 
 site inspection is essential to ensure that the testing will comply with DTSC requirements and 
 recommendations for sampling. Plaintiffs estimate that the site inspection would take one hour to 
 complete. 
  
 Defendants’ position, as counsel for Plaintiffs’ understand it, is that the agreed third‐party consultant 
 may conduct a visual inspection of the inside of the building, but Plaintiffs have waived any right to have 
 any agent other than counsel present on Defendants’ property at any time, including during any site 
 inspection. As discussed in the attached meet‐and‐confer correspondence, counsel for Plaintiffs 
 contends Plaintiffs never waived any such right. The terms of access negotiated by counsel for the 
 parties and incorporated into the as‐yet‐unexecuted access agreement limit access to the property 
 during the investigation and work conducted by the third‐party consultant after a work plan is finalized 
 and cannot be interpreted to prohibit access to determine the precise scope of work that is essential for 
 the reasons discussed above. Defendants have also expressed concerns that a site inspection by 
 Plaintiffs’ agents would risk the disclosure of confidential information concerning their operations and 
 products.
  
 In light of the above, Plaintiffs request an order granting the following relief:
  
         That an environmental consultant of Plaintiffs’ choosing, other than EAI, be permitted to be 
          present at the 3050 Leonis Blvd. property, accompanied by the agreed upon third‐party 
          consultant, for a preliminary site inspection to identify and record features of concern before 
          the third‐party consultant conducts subsurface investigation activities at the property, including 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 3 of 22 Page ID
                                 #:2695


          the anticipated sewer investigation.
         If necessary, Plaintiffs will consider entering into a mutually acceptable confidentiality 
          agreement concerning any proprietary or client‐confidential information or activities that might 
          be observed by Plaintiffs’ environmental consultant during such inspection.
  
 As noted above and pursuant to your procedures concerning Discovery Motions, Plaintiffs request a 
 telephonic conference with Your Honor regarding this dispute. Thank you for your time and attention.

 Regards,
  
 Martin D. Quiñones
  
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
 100 Montgomery St., Ste. 1410
 San Francisco CA 94104
 (628) 231-2530 | sheredling.com
 CONFIDENTIAL NOTICE
 This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521. This email and
 any documents accompanying this email contain legally privileged and confidential information belonging to the
 sender. The information is intended only for the use of the individual or entity named above. If you are not the
 intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
 reliance on the contents of this email communication is strictly prohibited. If you have received this email in error,
 please notify us immediately by telephone or email and permanently delete the email, any attachments, and all
 copies thereof from any networks, drives, cloud, or other storage media and please destroy any printed copies of
 the email or attachments. Neither this email nor the contents thereof are intended to nor shall create an
 attorney-client relationship between Sher Edling LLP and the recipient(s), and no such attorney-client relationship
 shall be created unless established in a separate, written retainer agreement or by court order.
  
 ----- Message from Marty Quiñones <marty@sheredling.com> on Wed, 20 Mar 2019 23:06:27 +0000 -----
         To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
     Subject: RE: Sewer and Site Inspection
 Lisa,
 In our final meet and confer call yesterday concerning Plaintiffs’ inspection demand for your clients’ 
 property, you raised concerns about client confidentiality, which informed your clients’ position that an 
 environmental consultant on Plaintiffs’ behalf may not be present during any inspection or sampling at 
 the Luppens’ property, in addition to your position—with which we disagree—that Plaintiffs waived the 
 right to have a designated environmental consultant present at any time, including during an inspection 
 of the property. Our final proposal is as follows:
  
         An environmental consultant other than Environmental Audit, Inc. will be present at the 3050 
          Leonis property for a preliminary site inspection to identify and record features of concern 
          before the agreed third‐party environmental consultant The Reynolds Group conducts 
          subsurface investigation activities at the property. Because the access agreement and work plan 
          contemplate review and approval by the DTSC, and for the reasons stated in our previous 
          correspondence, a site inspection is necessary before  sampling commences to ensure that the 
          data gathered from the subsurface investigation is adequate and fulsome. 
         Plaintiffs are willing to enter into a confidentiality agreement concerning any proprietary 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 4 of 22 Page ID
                                 #:2696


         information that might be observed by Plaintiffs’ environmental consultant during the 
         inspection.
  
 Please inform me by March 21, 2019, whether your clients agree to the above proposal, so that we may 
 clearly present the issues and parties’ positions to the Magistrate.

 Thank you,
  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
 Sent: Monday, March 18, 2019 9:11 PM
 To: Marty Quiñones <marty@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Marty:
  
 I am free after 10:30am on Tuesday to talk.
  
 For the inspection issues, I propose the following:
  
          1. We proceed with what has been currently agreed to (sewer inspection, soil & soil vapor 
              testing, Safety‐Kleen machine inspection).  We finalize language to that effect in the Access 
              Agreement and get both our clients to sign it.  We add the Safety‐Kleen machine inspection 
              to the Work Plan and finalize that.  We send Ed off an running on those tasks at least.  That 
              way, we can at least get some work moving.
          2. In the meantime, we can discuss your request for a general inspection of Metal Products 
              with the magistrate.
 My clients also propose we have an in person meeting with principals and attorneys to discuss the dust 
 issues (no mediation, just a meeting).
  
 Lisa
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
  
 From: Marty Quiñones <marty@sheredling.com> 
 Sent: Monday, March 18, 2019 5:07 PM
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 5 of 22 Page ID
                                 #:2697


 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Subject: RE: Sewer and Site Inspection
  
 Lisa,

 Please let me know when you are free to talk tomorrow morning about the motion for summary 
 judgment and our anticipated motion to compel. We would like to schedule a call with the Magistrate so 
 we can stop haggling and get the work done.
  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
 Sent: Saturday, March 16, 2019 10:41 AM
 To: Marty Quiñones <marty@sheredling.com>
 Cc: Robert Crockett <bob@bobcrockettlaw.com>; Matt Edling <matt@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Marty:
  
 I will be in a deposition on Monday and therefore not available.
  
 You are trying to rewrite history.
  
 We will be in touch with our clients’ response.
  
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
 From: Marty Quiñones <marty@sheredling.com> 
 Sent: Saturday, March 16, 2019 8:13 AM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Cc: Robert Crockett <bob@bobcrockettlaw.com>; Matt Edling <matt@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Dear Lisa,
  
 In deference to your clients’ concerns, we agreed to hire and pay for a third party – The Reynolds Group 
 – to conduct testing on the property, and we agreed with your clients’ firm condition that EAI staff not 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 6 of 22 Page ID
                                 #:2698


 be allowed on‐site.  But some expert consultant must first be allowed on the property on Plaintiffs’ 
 behalf to participate in a site inspection.  Otherwise, we will have no way of meaningfully assessing the 
 Luppens’ contention that hazardous substances have not been released on the property.
  
 Contrary to your assertions, we never agreed that any and all consultants for Plaintiffs would be barred 
 from the property or from participating in a site inspection.  You have taken the position that the Access 
 Agreement precludes any expert consultant on Alisu’s behalf from entering the property.  But that is 
 simply not the case.
  
 As an initial matter, the Access Agreement is ineffective because it is in draft form and was never signed.  
 Your assertion that it is enforceable because we orally agreed to it subject to finalization strains 
 credulity.  There are large holes in the agreement, including the scope of work, which has yet be 
 finalized, and an incomplete paragraph which was to summarize the “purpose” of the agreement and 
 the testing to be performed on‐site.  In the absence of definite terms, there was nothing for us to agree 
 to.  Moreover, the proposed agreement itself contains an integration clause, stating that it supersedes 
 all prior negotiations and agreements, “whether written or oral.”  (§ 14.)
  
 In any event, as you conceded on the phone, the terms of the site inspection had never been previously 
 discussed.  While you later tried to walk this back, the plain language of the draft Access Agreement 
 confirms that excluding all expert consultants working on Plaintiffs’ behalf from a site inspection was 
 never part of any proposed deal:
            
          The Access Agreement never once uses the term “site inspection.”  By its very terms, the Access 
           Agreement pertains only to testing, sampling, and data gathering on the property, not to the site 
           inspection that necessarily precedes those activities.  
            
          Section 6 of the Access Agreement, the only section that limits access, pertains to “Activities,” 
           which are defined as those activities set forth in the Scope of Work.  The Reynolds Group has 
           repeatedly stated that the scope of work is limited and does not include site inspections.
  
 Accordingly, we had every reason to believe that some acceptable non‐EAI consultant would be 
 permitted on the property on EAI’s behalf to perform or participate in a site inspection so we could 
 reasonably assess the scope of work that is to be performed by The Reynolds Group.  Perhaps the 
 Luppens intended to add more explicit language concerning access when the agreement was finalized.  
 But we would never agree to such terms.  That is why the Agreement is not effective unless it is finalized 
 and signed.
  
 You are essentially asking us to agree to a scope of work without allowing us to determine what we 
 should be looking for.  This is a non‐starter.  We have served a proper inspection demand, and we have a 
 legal right to examine the property.  We have no intention of waiving that right, nor have we.  
 Unfortunately, this is part of a larger pattern.  We have been trying to gain access to the property for 
 months, and the Luppens have thrown up road blocks every step of the way.  If we cannot reach an 
 agreement on this issue, we will be forced to move to compel.
  
 Please let me know times you’re available on Monday to discuss this and your clients’ anticipated 
 motion for summary judgment, so that we may meet and confer on both.

 Thank you,
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 7 of 22 Page ID
                                 #:2699


  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
 Sent: Thursday, March 14, 2019 8:00 PM
 To: Matt Edling <matt@sheredling.com>
 Cc: Marty Quiñones <marty@sheredling.com>; Robert Crockett <bob@bobcrockettlaw.com>
 Subject: RE: Sewer and Site Inspection
  
 Matt:
  
 I did not agree the site inspection had not been discussed.  I said I did not remember.  Neither did Marty.  
 I had forgotten until we talked today that the limited site inspection was included in the Access 
 Agreement.  After we talked, I checked the Access Agreement and was reminded that the limited site 
 inspection is indeed included in the scope of work for The Reynolds Group.  I do not think I am expected 
 to have the Access Agreement memorized.  EAI neglected to put the limited site inspection in the Work 
 Plan, but that can be remedied now as it was clearly agreed to in the Access Agreement.  Ed Reynolds 
 did not know about the limited site inspection because EAI did not put it in the Work Plan.  Again, that is 
 now being remedied.
  
 I knew that the Access Agreement prohibited your engineer from coming onto the Luppen Property.  I 
 agreed to ask my client about your engineer as an exception to the Access Agreement in a spirit of 
 compromise.  However, my clients will not agree to change the terms of the previously agreed‐to Access 
 Agreement.  Nor are they required to.
  
 The Access Agreement has not yet been signed because it is waiting finalization of the Work Plan to be 
 included as an attachment.  Marty and I clearly agreed, in November 2018, on behalf of our respective 
 clients, to the terms of the Access Agreement.  It is an oral agreement which needs no signature.  You 
 have an ethical obligation to stand by the agreements entered into by your law firm on behalf of your 
 clients.
  
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
 From: Matt Edling <matt@sheredling.com> 
 Sent: Thursday, March 14, 2019 7:47 PM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Cc: Marty Quiñones <marty@sheredling.com>; Robert Crockett <bob@bobcrockettlaw.com>
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 8 of 22 Page ID
                                 #:2700


 Subject: Re: Sewer and Site Inspection
  
 Lisa ‐ we just spoke on the phone at 3:00 and you agreed the site inspection had not been discussed.  
 Further, the Reynolds Group had no idea what I was talking about when I raised it with you on the 
 phone. 
  
 You agreed to ask your client about my engineer.  Why would you do that if it was decided? Further, 
 nothing is signed.  
  
 You are literally writing the opposite what you said on the phone.
  
 It is baffling. Lesson learned.
  
 We will sort it out with the Court.  
  
 Matt Edling 
 Sher Edling LLP

 On Mar 14, 2019, at 7:42 PM, Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> wrote:
        Matt:
         
        I think you are confusing the Work Plan and the Access Agreement.  The Access Agreement (see 
        attached) was finalized on November 29, 2018.  Since then, we have been negotiating the Work 
        Plan, which is all but final (with the addition described below).  As of November 29, 2018, Sher 
        Edling explicitly agreed that Alisu’s expert consultant would be excluded from the property.  The 
        “inspection” was never a general inspection, but is limited as set forth in the Access Agreement.  
        Alisu can still determine whether potential contaminants were released at the Luppen’s 
        property through the work/inspection to be done by The Reynolds Group.  Your statement: “We 
        agree it won’t be EAI but we will not agree to the absence of an expert consultant” is irrelevant 
        at this point because you already agreed to the absence of your expert consultant.  That is why 
        we jointly retained The Reynolds Group as a neutral third party expert consultant.
         
        We objected to your Inspection Demand served in August 2018, met and conferred extensively, 
        and finally worked out the Access Agreement and Work Plan (subject to modification below).  
        There is no general “site inspection” because Metal Products has confidential and proprietary 
        products it manufactures and it cannot allow unlimited access and photographing in violation of 
        its customer contracts.  As such, the parties met and conferred on Alisu’s inspection demand 
        and narrowed the inspection to the following:  soil boring and testing, vapor probe installation 
        and testing, sewer inspection, and Safety‐Kleen inspection.  (Access Agreement, page 2)  
        Pursuant to the Access Agreement, The Reynolds Group will conduct this, and only this 
        inspection/work.  (Access Agreement, page 2)  The Reynolds Group was retained for the limited 
        site inspection agreed to by the parties.  The Access Agreement allows Alisu’s attorneys access 
        to the Luppen property to observe the work performed by The Reynolds Group. (Access 
        Agreement, page 2)  The Access Agreement does not allow ANY non‐attorney representative of 
        Plaintiffs to enter the Luppen Property.  The Access Agreement states:  “Other than Neighbors’ 
        attorneys, no employee, independent contractor, or agent of Neighbors shall be allowed to 
        enter the Property at any time.”  (Access Agreement, paragraph 6)  Marty Quinones agreed to 
        the exclusion of your expert consultant.  (11.29.18 email from Quinones agreeing to Access 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 9 of 22 Page ID
                                 #:2701


       Agreement).
        
       Attached please find a new red‐lined draft of the Work Plan which adds language for The 
       Reynolds Group to conduct an inspection of the Safety‐Kleen machine and surrounding floor.  
       That will bring the Work Plan into compliance with the entirety of the scope of work set forth on 
       page 2 of the Access Agreement.
        
       The Access Agreement was finalized on November 29, 2018.  It is far too late in the process to 
       begin rewriting it now.  You have been with Sher Edling throughout this process and never 
       stated any objections to the Access Agreement.  Marty negotiated it, agreed to it, and now Sher 
       Edling and Alisu are bound by it.
        
        
       Lisa Dearden Trépanier | Crockett & Associates
       23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
       323.487.1101, ext. 105
       www.bobcrockettlaw.com
        
        
        
       From: Matt Edling <matt@sheredling.com> 
       Sent: Thursday, March 14, 2019 5:52 PM
       To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: RE: Sewer and Site Inspection
        
       Lisa –
       As just discussed, the Reynolds Group was never retained for the site inspection, but instead to 
       implement an agreed scope of work. Regardless, if your clients want them there that is fine, but 
       not to the exclusion of our expert consultant.  Our inspection demand expressly requested that 
       our expert consultant participate. Plaintiffs have the separate right to do a site inspection 
       pursuant to Rule 34(a)(2) and to limit our ability to have our expert present defeats the entire 
       purpose of the inspection – to determine whether potential contaminants were released at your 
       clients’ property.  We agree it won’t be EAI but we will not agree to the absence of an expert 
       consultant. Our back and forth on the access agreement has been torturous and is memorialized 
       in Marty’s emails of March 7, 2019 and March 11, 2019.  I urge you and your clients to 
       reconsider so that we can get on with this. Pursuant to Magistrate Walsh’s procedures, 
       Defendants must respond within five (5) days of receipt this email, setting forth their position on 
       the disputed matters. No later than five (5) days thereafter, counsel are required to meet and 
       confer in person or telephonically to attempt to resolve the dispute. If counsel are unable to 
       reach a resolution, a conference call with the Magistrate will be arranged and, if necessary, 
       briefing will be scheduled. Magistrate Walsh’s procedures and schedule may be found on the 
       court website here.
        
        
       Matt Edling
       Sher Edling LLP
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 10 of 22 Page ID
                                  #:2702


        
       From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
       Sent: Thursday, March 14, 2019 4:00 PM
       To: Matt Edling <matt@sheredling.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: RE: Sewer and Site Inspection
        
       Counsel:
        
       My clients are not willing to allow Plaintiffs’ environmental consultant (EAI or not) access to 
       their facility.  They feel that was the whole point of going through the hassle of retaining Ed 
                         rd
       Reynolds as a 3  party neutral consultant.  My clients have a number of concerns about 
       Plaintiffs’ conduct throughout this litigation, as well as concerns about the confidentiality of 
       their clients and clients’ products being manufactured in the building.
        
       Ed Reynolds is fully empowered to implement the Work Plan as agreed to and will fully 
       document all his work and data collection in a manner that both sides can use.  There is no 
       reason to deviate from the Access Agreement finalized months ago.
        
        
       Lisa Dearden Trépanier | Crockett & Associates
       23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
       323.487.1101, ext. 105
       www.bobcrockettlaw.com
        
        
        
       From: Matt Edling <matt@sheredling.com> 
       Sent: Thursday, March 14, 2019 3:50 PM
       To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: Sewer and Site Inspection
        
       Lisa ‐
       Thank you for the call. We would like Russel Juncal to be present for the sewer and site 
       inspection.  I understand that might take an hour.  He is available any day next week expect for 
       3/21.  I appreciate you asking your clients. 
        
       Matthew K. Edling
       SHER EDLING LLP
       100 Montgomery St., Ste. 1410
       San Francisco CA 94104
       (628) 231-2520 | sheredling.com


       CONFIDENTIAL NOTICE 
       This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐2521.  This 
       email and any documents accompanying this email contain legally privileged and confidential 
       information belonging to the sender.   The information is intended only for the use of the individual or 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 11 of 22 Page ID
                                  #:2703


         entity named above.   If you are not the intended recipient, you are hereby notified that any disclosure, 
         copying, distribution, or the taking of any action in reliance on the contents of this email 
         communication is strictly prohibited.  If you have received this email in error, please notify us 
         immediately by telephone or email and permanently delete the email, any attachments, and all copies 
         thereof from any networks, drives, cloud, or other storage media and please destroy any printed copies 
         of the email or attachments.  Neither this email nor the contents thereof are intended to nor shall 
         create an attorney‐client relationship between Sher Edling LLP and the recipient(s), and no such 
         attorney‐client relationship shall be created unless established in a separate, written retainer 
         agreement or by court order.  
          
         <18.11.29 FINAL Access Agreement.docx>
         <19.03.14 DRAFT Work Plan.docx>
         <18.11.29 Quinones email approving Access Agreement.pdf>
         ----- Message from Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> on Wed, 20 Mar 2019
         23:43:53 +0000 -----
       To: Marty Quiñones <marty@sheredling.com>
   Subject: RE: Sewer and Site Inspection
 Marty:
  
 No, we will not agree to your proposal.
  
 In your October 2, 2018 email, you clearly stated that your clients “limit their inspection demand to the 
 following subjects: 1) reasonable access to the concrete floor on which the Safety‐Kleen unit has 
 allegedly been sitting since 1996; 2) reasonable access to sewer lines, floor drains, and other drainage 
 fixtures that were in use at the property prior to April 1987; 3) reasonable access to the parking lot on 
 the western portion of the property and reasonably accessible soil underlying it, including collection of 
 soil and soil gas samples from the subsurface of Defendants’ Property; and 4) reasonable inspection of 
 the Safety‐Kleen machine.”  We agreed to that.
  
 You further agreed (in that same email) that “Plaintiffs will agree to have sampling and testing perfoemd 
 [sic] a mutually agreed, third party environmental consultant to perform soil borings, install soil vapor 
 probes, and perform other necessary inspections pursuant to Plaintiffs’ inspection demand.”  We agreed 
 that Ed Reynolds could conduct the work/inspections in the four categories above.
  
 Since October 2018 (and extensive ensuing negotiations), your clients have never stated any desire to 
 broaden the agreed limitations on the site inspection demand to a “preliminary site inspection to 
 identify and record features of concern.”  Such an inspection was not included in any draft of the Access 
 Agreement or the Work Plan.  You never suggested it until last week.  You waived any such demand in 
 October 2018.
  
 Further, even if you somehow were able to resurrect a demand for a “preliminary site inspection,” we 
 would renew the objections we made last September to your inspection demand.  It is a fishing 
 expedition.  My clients have been in this case for 18 months and in that time, the only evidence you have 
 of any potential perchlorate present at 3050 Leonis is one City of Vernon permit showing a shed which 
 stored sodium nitrate located either in the current Metal Products parking lot or possibly on the Nanka 
 Siemen property.  We already agreed you could obtain soil borings in the parking lot and you are 
 welcome to contact Nanka Siemen for an inspection of their property.  The only evidence you have of 
 any PCE present at the property is the Safety‐Kleen manifests which we have explained are an overly 
 conservative nationwide estimate of waste streams, and are in no way indicative of the Metal Products 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 12 of 22 Page ID
                                  #:2704


 waste stream.  There never was any PCE present at the Metal Products property.  Period.  In any event, 
 we agreed to allow Ed Reynolds to conduct an inspection of the Safety‐Kleen machine and the concrete 
 floor on which it sits.  You have no justification for a general inspection of the entire building.
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
 From: Marty Quiñones <marty@sheredling.com> 
 Sent: Wednesday, March 20, 2019 4:06 PM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Subject: RE: Sewer and Site Inspection
  
 Lisa,
 In our final meet and confer call yesterday concerning Plaintiffs’ inspection demand for your clients’ 
 property, you raised concerns about client confidentiality, which informed your clients’ position that an 
 environmental consultant on Plaintiffs’ behalf may not be present during any inspection or sampling at 
 the Luppens’ property, in addition to your position—with which we disagree—that Plaintiffs waived the 
 right to have a designated environmental consultant present at any time, including during an inspection 
 of the property. Our final proposal is as follows:
  
         An environmental consultant other than Environmental Audit, Inc. will be present at the 3050 
          Leonis property for a preliminary site inspection to identify and record features of concern 
          before the agreed third‐party environmental consultant The Reynolds Group conducts 
          subsurface investigation activities at the property. Because the access agreement and work plan 
          contemplate review and approval by the DTSC, and for the reasons stated in our previous 
          correspondence, a site inspection is necessary before  sampling commences to ensure that the 
          data gathered from the subsurface investigation is adequate and fulsome. 
         Plaintiffs are willing to enter into a confidentiality agreement concerning any proprietary 
          information that might be observed by Plaintiffs’ environmental consultant during the 
          inspection.
  
 Please inform me by March 21, 2019, whether your clients agree to the above proposal, so that we may 
 clearly present the issues and parties’ positions to the Magistrate.

 Thank you,
  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 13 of 22 Page ID
                                  #:2705


 Sent: Monday, March 18, 2019 9:11 PM
 To: Marty Quiñones <marty@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Marty:
  
 I am free after 10:30am on Tuesday to talk.
  
 For the inspection issues, I propose the following:
  
          1. We proceed with what has been currently agreed to (sewer inspection, soil & soil vapor 
              testing, Safety‐Kleen machine inspection).  We finalize language to that effect in the Access 
              Agreement and get both our clients to sign it.  We add the Safety‐Kleen machine inspection 
              to the Work Plan and finalize that.  We send Ed off an running on those tasks at least.  That 
              way, we can at least get some work moving.
          2. In the meantime, we can discuss your request for a general inspection of Metal Products 
              with the magistrate.
 My clients also propose we have an in person meeting with principals and attorneys to discuss the dust 
 issues (no mediation, just a meeting).
  
 Lisa
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
  
 From: Marty Quiñones <marty@sheredling.com> 
 Sent: Monday, March 18, 2019 5:07 PM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Subject: RE: Sewer and Site Inspection
  
 Lisa,

 Please let me know when you are free to talk tomorrow morning about the motion for summary 
 judgment and our anticipated motion to compel. We would like to schedule a call with the Magistrate so 
 we can stop haggling and get the work done.
  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 14 of 22 Page ID
                                  #:2706


 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
 Sent: Saturday, March 16, 2019 10:41 AM
 To: Marty Quiñones <marty@sheredling.com>
 Cc: Robert Crockett <bob@bobcrockettlaw.com>; Matt Edling <matt@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Marty:
  
 I will be in a deposition on Monday and therefore not available.
  
 You are trying to rewrite history.
  
 We will be in touch with our clients’ response.
  
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
 From: Marty Quiñones <marty@sheredling.com> 
 Sent: Saturday, March 16, 2019 8:13 AM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Cc: Robert Crockett <bob@bobcrockettlaw.com>; Matt Edling <matt@sheredling.com>
 Subject: RE: Sewer and Site Inspection
  
 Dear Lisa,
  
 In deference to your clients’ concerns, we agreed to hire and pay for a third party – The Reynolds Group 
 – to conduct testing on the property, and we agreed with your clients’ firm condition that EAI staff not 
 be allowed on‐site.  But some expert consultant must first be allowed on the property on Plaintiffs’ 
 behalf to participate in a site inspection.  Otherwise, we will have no way of meaningfully assessing the 
 Luppens’ contention that hazardous substances have not been released on the property.
  
 Contrary to your assertions, we never agreed that any and all consultants for Plaintiffs would be barred 
 from the property or from participating in a site inspection.  You have taken the position that the Access 
 Agreement precludes any expert consultant on Alisu’s behalf from entering the property.  But that is 
 simply not the case.
  
 As an initial matter, the Access Agreement is ineffective because it is in draft form and was never signed.  
 Your assertion that it is enforceable because we orally agreed to it subject to finalization strains 
 credulity.  There are large holes in the agreement, including the scope of work, which has yet be 
 finalized, and an incomplete paragraph which was to summarize the “purpose” of the agreement and 
 the testing to be performed on‐site.  In the absence of definite terms, there was nothing for us to agree 
 to.  Moreover, the proposed agreement itself contains an integration clause, stating that it supersedes 
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 15 of 22 Page ID
                                  #:2707


 all prior negotiations and agreements, “whether written or oral.”  (§ 14.)
  
 In any event, as you conceded on the phone, the terms of the site inspection had never been previously 
 discussed.  While you later tried to walk this back, the plain language of the draft Access Agreement 
 confirms that excluding all expert consultants working on Plaintiffs’ behalf from a site inspection was 
 never part of any proposed deal:
            
          The Access Agreement never once uses the term “site inspection.”  By its very terms, the Access 
           Agreement pertains only to testing, sampling, and data gathering on the property, not to the site 
           inspection that necessarily precedes those activities.  
            
          Section 6 of the Access Agreement, the only section that limits access, pertains to “Activities,” 
           which are defined as those activities set forth in the Scope of Work.  The Reynolds Group has 
           repeatedly stated that the scope of work is limited and does not include site inspections.
  
 Accordingly, we had every reason to believe that some acceptable non‐EAI consultant would be 
 permitted on the property on EAI’s behalf to perform or participate in a site inspection so we could 
 reasonably assess the scope of work that is to be performed by The Reynolds Group.  Perhaps the 
 Luppens intended to add more explicit language concerning access when the agreement was finalized.  
 But we would never agree to such terms.  That is why the Agreement is not effective unless it is finalized 
 and signed.
  
 You are essentially asking us to agree to a scope of work without allowing us to determine what we 
 should be looking for.  This is a non‐starter.  We have served a proper inspection demand, and we have a 
 legal right to examine the property.  We have no intention of waiving that right, nor have we.  
 Unfortunately, this is part of a larger pattern.  We have been trying to gain access to the property for 
 months, and the Luppens have thrown up road blocks every step of the way.  If we cannot reach an 
 agreement on this issue, we will be forced to move to compel.
  
 Please let me know times you’re available on Monday to discuss this and your clients’ anticipated 
 motion for summary judgment, so that we may meet and confer on both.

 Thank you,
  
 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
  
 From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
 Sent: Thursday, March 14, 2019 8:00 PM
 To: Matt Edling <matt@sheredling.com>
 Cc: Marty Quiñones <marty@sheredling.com>; Robert Crockett <bob@bobcrockettlaw.com>
 Subject: RE: Sewer and Site Inspection
  
 Matt:
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 16 of 22 Page ID
                                  #:2708


  
 I did not agree the site inspection had not been discussed.  I said I did not remember.  Neither did Marty.  
 I had forgotten until we talked today that the limited site inspection was included in the Access 
 Agreement.  After we talked, I checked the Access Agreement and was reminded that the limited site 
 inspection is indeed included in the scope of work for The Reynolds Group.  I do not think I am expected 
 to have the Access Agreement memorized.  EAI neglected to put the limited site inspection in the Work 
 Plan, but that can be remedied now as it was clearly agreed to in the Access Agreement.  Ed Reynolds 
 did not know about the limited site inspection because EAI did not put it in the Work Plan.  Again, that is 
 now being remedied.
  
 I knew that the Access Agreement prohibited your engineer from coming onto the Luppen Property.  I 
 agreed to ask my client about your engineer as an exception to the Access Agreement in a spirit of 
 compromise.  However, my clients will not agree to change the terms of the previously agreed‐to Access 
 Agreement.  Nor are they required to.
  
 The Access Agreement has not yet been signed because it is waiting finalization of the Work Plan to be 
 included as an attachment.  Marty and I clearly agreed, in November 2018, on behalf of our respective 
 clients, to the terms of the Access Agreement.  It is an oral agreement which needs no signature.  You 
 have an ethical obligation to stand by the agreements entered into by your law firm on behalf of your 
 clients.
  
  
 Lisa Dearden Trépanier | Crockett & Associates
 23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
 323.487.1101, ext. 105
 www.bobcrockettlaw.com
  
  
  
 From: Matt Edling <matt@sheredling.com> 
 Sent: Thursday, March 14, 2019 7:47 PM
 To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
 Cc: Marty Quiñones <marty@sheredling.com>; Robert Crockett <bob@bobcrockettlaw.com>
 Subject: Re: Sewer and Site Inspection
  
 Lisa ‐ we just spoke on the phone at 3:00 and you agreed the site inspection had not been discussed.  
 Further, the Reynolds Group had no idea what I was talking about when I raised it with you on the 
 phone. 
  
 You agreed to ask your client about my engineer.  Why would you do that if it was decided? Further, 
 nothing is signed.  
  
 You are literally writing the opposite what you said on the phone.
  
 It is baffling. Lesson learned.
  
 We will sort it out with the Court.  
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 17 of 22 Page ID
                                  #:2709


  
 Matt Edling 
 Sher Edling LLP

 On Mar 14, 2019, at 7:42 PM, Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> wrote:
        Matt:
         
        I think you are confusing the Work Plan and the Access Agreement.  The Access Agreement (see 
        attached) was finalized on November 29, 2018.  Since then, we have been negotiating the Work 
        Plan, which is all but final (with the addition described below).  As of November 29, 2018, Sher 
        Edling explicitly agreed that Alisu’s expert consultant would be excluded from the property.  The 
        “inspection” was never a general inspection, but is limited as set forth in the Access Agreement.  
        Alisu can still determine whether potential contaminants were released at the Luppen’s 
        property through the work/inspection to be done by The Reynolds Group.  Your statement: “We 
        agree it won’t be EAI but we will not agree to the absence of an expert consultant” is irrelevant 
        at this point because you already agreed to the absence of your expert consultant.  That is why 
        we jointly retained The Reynolds Group as a neutral third party expert consultant.
         
        We objected to your Inspection Demand served in August 2018, met and conferred extensively, 
        and finally worked out the Access Agreement and Work Plan (subject to modification below).  
        There is no general “site inspection” because Metal Products has confidential and proprietary 
        products it manufactures and it cannot allow unlimited access and photographing in violation of 
        its customer contracts.  As such, the parties met and conferred on Alisu’s inspection demand 
        and narrowed the inspection to the following:  soil boring and testing, vapor probe installation 
        and testing, sewer inspection, and Safety‐Kleen inspection.  (Access Agreement, page 2)  
        Pursuant to the Access Agreement, The Reynolds Group will conduct this, and only this 
        inspection/work.  (Access Agreement, page 2)  The Reynolds Group was retained for the limited 
        site inspection agreed to by the parties.  The Access Agreement allows Alisu’s attorneys access 
        to the Luppen property to observe the work performed by The Reynolds Group. (Access 
        Agreement, page 2)  The Access Agreement does not allow ANY non‐attorney representative of 
        Plaintiffs to enter the Luppen Property.  The Access Agreement states:  “Other than Neighbors’ 
        attorneys, no employee, independent contractor, or agent of Neighbors shall be allowed to 
        enter the Property at any time.”  (Access Agreement, paragraph 6)  Marty Quinones agreed to 
        the exclusion of your expert consultant.  (11.29.18 email from Quinones agreeing to Access 
        Agreement).
         
        Attached please find a new red‐lined draft of the Work Plan which adds language for The 
        Reynolds Group to conduct an inspection of the Safety‐Kleen machine and surrounding floor.  
        That will bring the Work Plan into compliance with the entirety of the scope of work set forth on 
        page 2 of the Access Agreement.
         
        The Access Agreement was finalized on November 29, 2018.  It is far too late in the process to 
        begin rewriting it now.  You have been with Sher Edling throughout this process and never 
        stated any objections to the Access Agreement.  Marty negotiated it, agreed to it, and now Sher 
        Edling and Alisu are bound by it.
         
         
         Lisa Dearden Trépanier | Crockett & Associates
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 18 of 22 Page ID
                                  #:2710


       23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
       323.487.1101, ext. 105
       www.bobcrockettlaw.com
        
        
        
       From: Matt Edling <matt@sheredling.com> 
       Sent: Thursday, March 14, 2019 5:52 PM
       To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: RE: Sewer and Site Inspection
        
       Lisa –
       As just discussed, the Reynolds Group was never retained for the site inspection, but instead to 
       implement an agreed scope of work. Regardless, if your clients want them there that is fine, but 
       not to the exclusion of our expert consultant.  Our inspection demand expressly requested that 
       our expert consultant participate. Plaintiffs have the separate right to do a site inspection 
       pursuant to Rule 34(a)(2) and to limit our ability to have our expert present defeats the entire 
       purpose of the inspection – to determine whether potential contaminants were released at your 
       clients’ property.  We agree it won’t be EAI but we will not agree to the absence of an expert 
       consultant. Our back and forth on the access agreement has been torturous and is memorialized 
       in Marty’s emails of March 7, 2019 and March 11, 2019.  I urge you and your clients to 
       reconsider so that we can get on with this. Pursuant to Magistrate Walsh’s procedures, 
       Defendants must respond within five (5) days of receipt this email, setting forth their position on 
       the disputed matters. No later than five (5) days thereafter, counsel are required to meet and 
       confer in person or telephonically to attempt to resolve the dispute. If counsel are unable to 
       reach a resolution, a conference call with the Magistrate will be arranged and, if necessary, 
       briefing will be scheduled. Magistrate Walsh’s procedures and schedule may be found on the 
       court website here.
        
        
       Matt Edling
       Sher Edling LLP
        
       From: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com> 
       Sent: Thursday, March 14, 2019 4:00 PM
       To: Matt Edling <matt@sheredling.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: RE: Sewer and Site Inspection
        
       Counsel:
        
       My clients are not willing to allow Plaintiffs’ environmental consultant (EAI or not) access to 
       their facility.  They feel that was the whole point of going through the hassle of retaining Ed 
                         rd
       Reynolds as a 3  party neutral consultant.  My clients have a number of concerns about 
       Plaintiffs’ conduct throughout this litigation, as well as concerns about the confidentiality of 
       their clients and clients’ products being manufactured in the building.
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 19 of 22 Page ID
                                  #:2711


        
       Ed Reynolds is fully empowered to implement the Work Plan as agreed to and will fully 
       document all his work and data collection in a manner that both sides can use.  There is no 
       reason to deviate from the Access Agreement finalized months ago.
        
        
       Lisa Dearden Trépanier | Crockett & Associates
       23929 Valencia Boulevard, Suite 303, Valencia, CA 91355
       323.487.1101, ext. 105
       www.bobcrockettlaw.com
        
        
        
       From: Matt Edling <matt@sheredling.com> 
       Sent: Thursday, March 14, 2019 3:50 PM
       To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
       Cc: Marty Quiñones <marty@sheredling.com>
       Subject: Sewer and Site Inspection
        
       Lisa ‐
       Thank you for the call. We would like Russel Juncal to be present for the sewer and site 
       inspection.  I understand that might take an hour.  He is available any day next week expect for 
       3/21.  I appreciate you asking your clients. 
        
       Matthew K. Edling
       SHER EDLING LLP
       100 Montgomery St., Ste. 1410
       San Francisco CA 94104
       (628) 231-2520 | sheredling.com


       CONFIDENTIAL NOTICE 
       This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐2521.  This 
       email and any documents accompanying this email contain legally privileged and confidential 
       information belonging to the sender.   The information is intended only for the use of the individual or 
       entity named above.   If you are not the intended recipient, you are hereby notified that any disclosure, 
       copying, distribution, or the taking of any action in reliance on the contents of this email 
       communication is strictly prohibited.  If you have received this email in error, please notify us 
       immediately by telephone or email and permanently delete the email, any attachments, and all copies 
       thereof from any networks, drives, cloud, or other storage media and please destroy any printed copies 
       of the email or attachments.  Neither this email nor the contents thereof are intended to nor shall 
       create an attorney‐client relationship between Sher Edling LLP and the recipient(s), and no such 
       attorney‐client relationship shall be created unless established in a separate, written retainer 
       agreement or by court order.  
        
       <18.11.29 FINAL Access Agreement.docx>
       <19.03.14 DRAFT Work Plan.docx>
       <18.11.29 Quinones email approving Access Agreement.pdf>
       ----- Message from Marty Quiñones <marty@sheredling.com> on Fri, 8 Mar 2019 00:48:04 +0000
       -----
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 20 of 22 Page ID
                                  #:2712


       To: Lisa Trepanier <lisatrepanier@bobcrockettlaw.com>
        cc: Matt Edling <matt@sheredling.com>, Adam Shapiro <adam@sheredling.com>
   Subject: Alisu v. TriMas et al.
 Lisa,

 I write to reinitiate our prior meet and confer regarding Defendants Metal Products
 Engineering and Luppe Ridgway Luppen’s Response to Plaintiffs’ Demand for Inspection of
 Real Property dated September 24, 2018 (“Response”). Please be informed that unless we
 are able to immediately agree upon a date certain when work will commence under the
 party’s agreed workplan, Plaintiffs intend to move to compel compliance with Plaintiffs’ First
 Demand for Inspection of Real Property to Defendants Metal Products Engineering and
 Luppe Ridgway Luppen dated August 1, 2018 (“Demand”). We have now been negotiating
 terms for access and testing for nearly six months. Since discovery cut off is fast
 approaching, we must reach agreement on a schedule for access, to which Plaintiffs are
 entitled under the Federal Rules of Civil Procedure, or Plaintiffs will seek relief from the
 Court.

 This email serves to continue and conclude the process required by Magistrate Judge Walsh,
 who is overseeing discovery matters in this case, prior to filing discovery motions. Pursuant
 to Magistrate Walsh’s procedures, Defendants must respond within five (5) days of receipt
 this email, setting forth their position on the disputed matters. No later than five (5) days
 thereafter, counsel are required to meet and confer in person or telephonically to attempt to
 resolve the dispute. If counsel are unable to reach a resolution, a conference call with the
 Magistrate will be arranged and, if necessary, briefing will be scheduled. Magistrate Walsh’s
 procedures and schedule may be found on the court website here.

 Defendants have baldly asserted that there is no soil or groundwater contamination at 3050
 Leonis Blvd. (“Defendants’ Property”) that could or did migrate to Plaintiffs’ adjacent
 property at 4901 S. Boyle Avenue (“Plaintiffs’ Property”). You contend instead that
 contamination for Plaintiffs’ Property migrated to Defendants’ Property, or migrated to
 Plaintiffs’ Property from elsewhere. However, Defendants have never produced any test
 results showing that contaminants are not present on Defendants’ Property or suggested
 that such testing has ever occurred. In fact, you have represented to the Court that testing
 at the Defendants’ Property would exonerate Defendants. Absent such information, Plaintiffs
 ability to prove their claims and defend Defendants counterclaims is prejudiced. For that
 reason, we have negotiated limited and minimally burdensome soil and soil vapor sampling
 to occur on the Defendants’ Property at Plaintiffs’ expense, to be conducted by a third party
 environmental consultant who you selected. Despite our extensive discussions and payment
 of a deposit to the third party consultant at your insistence, we still do not have a date
 certain when testing will commence.

 Background and Nature of Dispute
 Plaintiffs allege in the Fifth Amended Complaint (“Complaint”) that hazardous substances, in
 particular tetrachloroethylene (“PCE”) and perchlorate, have been released at and from
 Defendants’ Property. The Complaint further alleges that those hazardous substances have
 flowed from Defendants’ Property onto and under Plaintiffs’ Property following the local
 groundwater gradient flow from east-northeast to the west-southwest. See Complaint, Doc.
 159 at ¶¶ 19–23, 36–42. Plaintiffs allege that perchlorate was discharged into the
 subsurface of Defendants’ Property from a storage shed containing sodium nitrate that a
 former tenant and operator of that property (Norris Industries, Inc.) used between the late
 1960s and mid to late 1980s. Plaintiffs allege that the sodium nitrate stored therein was
 contaminated with perchlorate, and that contaminant seeped into the ground and flowed to
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 21 of 22 Page ID
                                  #:2713


 Plaintiffs’ Property. Complaint at ¶¶ 16, 37–38. Plaintiffs further allege that PCE entered the
 subsurface through regularly releasing solution, intentionally or unintentionally, from the
 proprietary “Safety-Kleen” tool cleaning unit that it has operated at Defendants’ Property
 since approximately 1994, which solution contains PCE. Id. at ¶¶ 40–41.

 Defendants filed a Counterclaim against Plaintiffs, alleging in relevant part that groundwater
 data gathered from nearby properties not involved in the litigation shows “groundwater
 flowing from the east-southeast to the west-northwest” and, as such, “[g]roundwater from
 the [Plaintiffs’ Property] poses a threat to the [Defendants’ Property] unless and until
 definitive testing proves otherwise.” See Defendants’ First Amended Counterclaim, Doc. 190
 at ¶ 23 (Aug. 6, 2018). Defendants also filed claims against other defendants alleging in
 relevant part that the sodium nitrate storage shed described above was at all times situated
 at a location that is not part of Defendants’ Property, but was instead on a portion of a
 shared parking lot that is now part of the neighboring property at 3030 Leonis Blvd. See
 Defendants’ First Amended Crossclaim, Doc. 191 at ¶¶ 35–36. The Crossclaim also alleges
 in relevant part that the Safety-Kleen unit “has been on-site at the Luppen Property sitting
 on a concrete floor on the north side of the Luppen Property from 1996 to the present.” Id.
 at ¶ 63.

 In order to determine whether the sodium nitrate storage shed could have contaminated
 the environment with perchlorate, and to determine the contribution of up-gradient sources
 of PCE to potential contamination at both Plaintiffs’ and Defendants’ Property, Plaintiffs
 issued their Demand on August 21, seeking groundwater, soil, and soil vapor testing at
 Defendants’ Property for volatile organic compounds including PCE, and perchlorate.
 Extensive meet and confer ensued. On August 28, you sent an email posing five (5)
 logistical questions regarding soil, soil-gas, and groundwater sampling. I responded with
 answers to those questions on September 4. You replied on September 5, posing thirteen
 (13) additional questions and comments. Our office responded on September 6, stating that
 it would likely be easier to resolve your thirteen questions by having Plaintiffs’
 environmental consultant meet with Defendants’ environmental consultant to discuss the
 logistics directly. You have refused to allow Plaintiffs’ environmental consultants any access
 to the property, however, and refused to permit them to even enter the property to view
 the surroundings and resolve logistics questions.

 We ultimately agreed to hold a teleconference on Friday, September 21 to discuss your
 logistical and substantive concerns. On September 20, I sent written responses to each of
 your thirteen (13) concerns, to “serve as the starting point for our discussion” the following
 day. On the morning of September 21, you unilaterally cancelled the teleconference,
 purportedly based on my brief written responses. On September 24, your office served the
 Response, posing seventeen (17) objections and denying and access to Defendants’
 Property. On September 27, I sent you an email initiating the meet and confer process
 under Magistrate Walsh’s rules to compel compliance with the Demand and responding to
 your clients’ seventeen objections and other concerns.

 After additional meet and confer, Plaintiffs agreed on October 2, 2018, in relevant part, to
 forego the groundwater sampling they originally requested, and instead conduct only soil
 and soil vapor testing. Plaintiffs further agreed to have all sampling conducted by a third
 party environmental consultant since Defendants have refused Plaintiffs’ consultants any
 access to Defendants’ Property, and agreed that any workplan would be submitted to the
 Department of Toxic Substances Control (“DTSC”) for review before any work would begin.

 After additional substantial meet and confer, we agreed on October 23, 2018 to use Ed
 Reynolds of The Reynolds Group as the third party consultant to conduct the testing,
Case 2:16-cv-00686-MWF-PJW Document 248-1 Filed 04/01/19 Page 22 of 22 Page ID
                                  #:2714


 pursuant to a workplan drafted by Plaintiffs’ environmental consultant, on which The
 Reynolds Group would comment. Plaintiffs paid a $2,000 retainer to The Reynolds Group
 and agreed to pay all costs associated with The Reynolds Group’s work. We further
 negotiated the terms of an Access Agreement and agreed that once the workplan was
 submitted to DTSC, if DTSC did not respond within 30 days of receipt, The Reynolds Group
 could commence work without explicit DTSC approval.

 Plaintiffs provided a workplan drafted by its environmental consultant on November 16,
 2018, along with associated figures. You provided preliminary comments on November 26,
 2018, but we did not receive final comments from your clients until January 16, 2019. After
 additional edits and meet and confer, we reached final agreement and jointly submitted the
 workplan to The Reynolds Group on March 5, 2019. As soon as The Reynolds Group concurs
 with the contents of the workplan, it will be submitted to DTSC for review.

 Based on the extensive meet and confer to date, the time has come to set a date certain for
 testing to commence, so that the parties have sufficient time to incorporate the results of
 that testing into any expert analysis the parties may generate, or to resolve the matter
 before expert discovery costs are incurred.

 As stated above, please respond within five days of this correspondence with your clients’
 position on a potential motion to compel. Thereafter, we will schedule a telephonic or
 in-person meet and confer to hopefully resolve these disputes. Plaintiffs will and determine
 whether motion practice is necessary.

 Regards,

 Marty
  
 Martin D. Quiñones
 Associate

 SHER EDLING llp
 100 Montgomery St., Ste. 1410
 San Francisco CA 94104
 (628) 231-2530 | sheredling.com
 CONFIDENTIAL NOTICE
 This email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521. This email and
 any documents accompanying this email contain legally privileged and confidential information belonging to the
 sender. The information is intended only for the use of the individual or entity named above. If you are not the
 intended recipient, you are hereby notified that any disclosure, copying, distribution, or the taking of any action in
 reliance on the contents of this email communication is strictly prohibited. If you have received this email in error,
 please notify us immediately by telephone or email and permanently delete the email, any attachments, and all
 copies thereof from any networks, drives, cloud, or other storage media and please destroy any printed copies of
 the email or attachments. Neither this email nor the contents thereof are intended to nor shall create an
 attorney-client relationship between Sher Edling LLP and the recipient(s), and no such attorney-client relationship
 shall be created unless established in a separate, written retainer agreement or by court order.
  
